        Case 1:20-cr-00040-DSC Document 47 Filed 08/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

USA,                                        )   9T




               Plaintiff,                   )
                                            )
       vs.                                  )   Case Number: 20-40 ERIE
                                            )
                                            )
TYVARH NICHOLSON                            )
          Defendant.                        )
                                            )




             PLACEHOLDER FOR HIGHLY SENSITIVE DOCUMENT (HSD)


                                 TITLE OF DOCUMENT:
                            SEALED PLEA SUPPLEMENT




  IMPORTANT: YOU MAY NOT COPY, SCAN, OR EMAIL HIGHLY SENSITIVE DOCUMENTS
